--------------------------------------------------------------------------------

Exhibit 10.42


PROMISSORY NOTE
 
Borrower:
 
 
Community West Bancshares
445 Pine Avenue
Goleta, California 93117
Attention:  Marty Plourd
Lender:
Grandpoint Bank
355 South Grand Avenue       Suite 2400
Los Angeles, CA 90071
Attention:  Mark Walsh



Principal Amount:  $10,000,000.00
 
Date:  October 29, 2015

 
PROMISE TO PAY.  COMMUNITY WEST BANCSHARES, a California corporation
(“Borrower”), promises to pay to the order of GRANDPOINT BANK, a California
state-chartered bank (“Lender”), the principal amount of Ten Million Dollars
($10,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each Advance at the applicable interest
rate as provided herein.  Interest shall be calculated from the date of each
Advance until repayment of each Advance or, with respect to the Term Loan, from
the Conversion Date until repayment of the Term Loan.  All principal, interest
and other sums due hereunder shall be payable, without offset or deduction, in
lawful money of the United States.  This Promissory Note (this “Note”) evidences
a loan by Lender to Borrower pursuant to that certain Credit Agreement by Lender
and Borrower dated concurrently herewith, as it may be supplemented, amended or
restated from time to time (the “Credit Agreement”).  All capitalized terms not
defined herein shall have the meanings given to such terms in the Credit
Agreement.


PAYMENT.


A.            QUARTERLY INTEREST-ONLY PAYMENTS ON THE LINE OF CREDIT DURING THE
REVOLVING TERM.  Borrower shall make quarterly interest payments on February 1,
2016, May 1, 2016, August 1, 2016 and November 1, 2016 in an amount equal to all
unpaid interest accrued on the principal balance of this Note based on the
average balance outstanding during the preceding three months.  Such payments
shall be calculated based on the interest rate applicable hereunder during the
period immediately preceding each payment date, as adjusted in accordance with
the terms hereof.


B.            PRINCIPAL AND INTEREST PAYMENTS AFTER THE CONVERSION DATE.  Unless
the Line of Credit is repaid in full on or before October 31, 2016 (the
“Conversion Date”), the Line of Credit shall convert to a Term Loan on the
Conversion Date pursuant to the terms of the Credit Agreement.  In such event,
Borrower shall make quarterly principal payments equal to five percent (5%) of
the principal balance outstanding as of the Conversion Date, plus interest,
which quarterly payments shall be due and payable on the first Business Day of
each February, May, August and November, commencing February 1, 2017, until
October 31, 2021 (the “Maturity Date”).  Borrower shall pay the entire
outstanding principal balance of the Term Loan, together with all accrued and
unpaid interest, on the Maturity Date.  Interest shall be calculated for each
month during the preceding three-month period based on the average balance
outstanding for the month at the applicable interest rate hereunder for the
month.  Lender shall determine interest as of ten (10) days before the
applicable payment date (each, a “Determination Date”), and shall make
appropriate adjustments to reflect activity occurring after a Determination
Date, which Lender shall carry over to the next applicable billing cycle.


C.            PAYMENT ON MATURITY DATE.  On the Maturity Date, the entire
outstanding principal balance of this Note, together with all accrued and unpaid
interest, shall become immediately due and payable.


D.            ORDER OF PAYMENT.  Unless otherwise agreed or required by
applicable law, for so long as no Event of Default shall exist, payments will be
applied first to all costs, advances, expenses or fees due, owing and/or payable
to Lender, or paid or incurred by Lender, arising from or out of this Note, the
Credit Agreement, the Stock Pledge and Security Agreement and the other Related
Documents; second to any late charges and to any and all interest due, owing
and/or accrued; and third to payment of the outstanding principal balance on
this Note.  Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.  For so long as an Event of
Default is continuing, Lender may apply all payments received on account of the
Loan to amounts outstanding under this Note in such order and amount as Lender
may elect in its sole discretion.  Interest, late charges, costs, or expenses
that are not received by Lender within ten (10) calendar days from the date such
interest, late charges, costs, or expenses become due, shall, at the sole
discretion of Lender, be added to the principal balance and shall from the date
due bear interest at the Default Rate specified below.


E.            PRINCIPAL PREPAYMENT. Borrower agrees that all loan fees and other
prepaid finance charges are earned fully as of the date of the Loan and will not
be subject to refund upon early payment (whether voluntary or as a result of
default), except as otherwise required by law.   Except for the foregoing, and
subject to the provisions of the Credit Agreement, including Section 4(B)
thereof, Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due.  Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued and unpaid interest.  Rather, early payments will reduce the
principal balance due.  Borrower agrees not to send Lender payments marked “paid
in full,” “without recourse,” or similar language.  If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Note, and Borrower will remain obligated to pay any further amount owed to
Lender.
 
1

--------------------------------------------------------------------------------

F.            NON-BUSINESS DAYS.  Whenever any payment to be made under this
Note shall be due on a day other than a day on which Lender is open for business
in Los Angeles, California, (a “Business Day”), then the due date for such
payment shall be automatically extended to the next succeeding Business Day, and
such extension of time shall in such cases be included in the computation of the
interest portion of any payment due hereunder.


INTEREST.


A.            INTEREST RATE.  Except as otherwise expressly provided in this
Note, interest shall accrue on the unpaid principal owing hereunder from the
date on which any Advances are funded pursuant to the Credit Agreement through
the date that all Indebtedness and other amounts evidenced by, or payable under,
this Note are paid in full, whether upon the Maturity Date, acceleration, or
otherwise, at the per annum rate equal to (the “Regular Interest Rate”) 375
basis points (3.75%) in excess of the rate for the London Interbank Offered Rate
(Libor Rate) for one month US Dollar deposits as published in the “Money Rates
Section” (or other applicable section) of the Wall Street Journal (the “Index”)
on the first Business Day of each month for which interest is calculated.  If
the Index becomes unavailable, Lender will choose a new Index based on
comparable information.  The selection of an alternative Index shall be made in
Lender’s sole discretion.  Lender will give Borrower notice of such selection.


B.            INTEREST CALCULATION METHOD.  Interest on this Note is computed on
a 365/360 basis; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.  All interest
payable under this Note is computed using this method.


C.            COMPENSATING BALANCE REQUIREMENT.  Borrower agrees to maintain
with Lender average collected demand deposit compensating balances that, for any
three month period ending January 31, April 30, July 31 or October 31, equal or
exceed twenty-five percent (25%) of the average outstanding principal balance
under this Note (the “Minimum Balances”).  In the event the Minimum Balances are
not met with respect to any applicable three-month period, the Regular Interest
Rate for each month during such three month period shall be increased to 425
basis points (4.25%) in excess of the Index.


D.            INTEREST RATE AFTER DEFAULT.  For so long as an Event of Default
shall be continuing (but only after the expiration of any applicable grace
periods or notice and cure periods), the interest rate on this Note shall, at
Lender’s option, increase to the sum of (a) five percent (5.00%) plus (b) the
Regular Interest Rate (the “Default Rate”).


UNUSED COMMITMENT FEE.  During the Revolving Term, Borrower shall pay to Lender
quarterly, in arrears, within thirty (30) days after each billing is sent by
Lender, an amount calculated as of the last day of each three-month period
ending January 31, 2016, April 30, 2016, July 31, 2016 and October 31, 2016
equal to one-half percent (0.5%) per annum of the unused portion of the Line of
Credit (the “Unused Commitment Fee”).  The Unused Commitment Fee shall be
calculated based on the average unused portion of the Line of Credit during the
preceding three-month period.


LATE CHARGE.  Time is of the essence for all payments and other obligations due
under this Note.  Borrower acknowledges that if any payment required under this
Note is not received by Lender within ten (10) days after the same becomes due
and payable, Lender will incur extra administrative expenses (i.e., in addition
to expenses incident to receipt of timely payment) and the loss of the use of
funds in connection with the delinquency in payment.  Because the actual damages
suffered by Lender by reason of such administrative expenses and loss of use of
funds would be impracticable or extremely difficult to ascertain, Borrower
agrees that five percent (5.00%) of the amount of the delinquent payment,
together with interest accruing on the entire unpaid principal balance of this
Note at the Default Rate, as provided above, shall be the amount of damages
which Lender is entitled to receive upon such breach, in compensation therefor. 
Therefore, Borrower shall, in such event, without further demand or notice, pay
to Lender, as Lender’s monetary recovery for such extra administrative expenses
and loss of use of funds, liquidated damages in the amount of five percent
(5.00%) of the amount of the delinquent payment (in addition to interest at the
Default Rate).  The provisions of this paragraph are intended to govern only the
determination of damages in the event of a breach in the performance of Borrower
to make timely payments hereunder.  Nothing in this Note shall be construed as
in any way giving Borrower the right, express or implied, to fail to make timely
payments hereunder, whether upon payment of such damages or otherwise.  The
right of Lender to receive payment of such liquidated and actual damages, and
receipt thereof, are without prejudice to the right of Lender to collect such
delinquent payments and any other amounts provided to be paid hereunder or under
the Credit Agreement, the Stock Pledge and Security Agreement and/or the other
Related Documents, or to declare a default hereunder or under the Credit
Agreement, the Stock Pledge and Security Agreement and/or the other Related
Documents.


ACCELERATION.  Upon the occurrence of an Event of Default or as otherwise
provided in the Credit Agreement (but only after the expiration of any
applicable grace periods or notice and cure periods), in addition to other
default remedies available to Lender, Lender may declare the entire unpaid
principal balance under this Note and all accrued unpaid interest immediately
due and payable.
 
2

--------------------------------------------------------------------------------

ATTORNEYS’ FEES; EXPENSES. Borrower agrees to pay upon demand all of Lender’s
reasonable costs and expenses, including Lender’s reasonable attorneys’ fees and
Lender’s legal expenses, incurred in connection with the enforcement of this
Note.  Lender may hire or pay someone else to help enforce this Note, and
Borrower shall pay the costs and expenses of such enforcement.  Costs and
expenses include Lender’s reasonable attorneys’ fees and legal expenses whether
or not there is a lawsuit, including reasonable attorneys’ fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any anticipated post-judgment
collection services.  Borrower also shall pay all court costs and such
additional fees as may be directed by the court.  Notwithstanding the foregoing,
in the event that an arbitrator appointed pursuant to the section entitled
“Arbitration of Disputes,” below, determines that any action brought by Lender
against Borrower or its Subsidiary Banks is frivolous, Lender shall be
responsible for all costs and expenses, including Borrower’s and its Subsidiary
Banks’ reasonable attorneys’ fees and legal expenses, incurred in connection
with such frivolous action.


COLLATERAL.  Borrower acknowledges this Note is secured by Stock Pledge and
Security Agreement dated concurrently herewith by Borrower in favor of Lender.


LINE OF CREDIT.  Upon and subject to the terms and conditions of the Credit
Agreement, during the Revolving Term only, Borrower may borrow against this Note
under the circumstances, in the manner and for the purposes specified in the
Credit Agreement, but for no other purposes.   Advances against this Note by
Lender or other holder shall be governed by the terms of the Credit Agreement. 
The unpaid principal balance of this Note at any time shall be the total of all
principal lent or advanced against this Note less the sum of all principal
payments made on this Note by or for the account of Borrower.  Absent manifest
error, Lender’s (or, if applicable, such other holder’s) records shall on any
day conclusively evidence the unpaid balance of this Note and its advances and
payments history posted up to that day.  Borrower agrees to be liable for all
sums either:  (A) advanced in accordance with the instructions of a Responsible
Officer or (B) credited to any of Borrower’s accounts with Lender.  The unpaid
principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender’s internal records, including daily
computer printouts.


NO OFFSETS OR DEDUCTIONS.  All payments under the Note shall be made by Borrower
without any offset, decrease, reduction or deduction of any kind or nature
whatsoever, including, but not limited to, any decrease, reduction or deduction
for, or on account of, any offset, withholdings, present or future taxes,
present or future reserves, imposts or duties of any kind or nature that are
imposed or levied by or on behalf of any government and/or taxing agency, body
or authority by or for any municipality, state, or nation.  If at any time,
present or future, Lender shall be compelled by any law, rule, regulation and/or
any other such requirement which on its face or by its application requires
and/or establishes reserves, or payment, deduction or withholding of taxes,
imposts or duties to act such that it causes or results in a decrease, reduction
and/or deduction, in payment received by Lender, then Borrower shall pay to
Lender such additional amounts, as Lender shall deem necessary and appropriate,
such that every payment received under this Note, after such decrease, reserve,
reduction, deduction, payment and/or required withholding, shall not be reduced
in any manner whatsoever; provided Lender charges other borrowers with similar
loans from Lender on generally the same basis that amounts due from Borrower are
determined.


WAIVERS.  Lender shall not be deemed to have waived any rights under this Note
unless such waiver is given in writing and signed by Lender.  No delay or
omission on the part of Lender in exercising any right shall operate as a waiver
of such right or any other right.  A waiver by Lender of a provision of this
Note shall not prejudice or constitute a waiver of Lender’s right otherwise to
demand strict compliance with that provision or any other provision of this
Note.  No prior waiver by Lender, nor any course of dealing between Lender and
Borrower, shall constitute a waiver of any of Lender’s rights or of any of
Borrower’s obligations as to any future transactions.  Whenever the consent of
Lender is required under this Note, the granting of such consent by Lender in
any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in Lender’s reasonable discretion.  Subject to all applicable notice
and cure provisions provided in this Note and the Credit Agreement, Borrower
hereby waives grace, diligence, presentment, demand, notice of demand, dishonor,
notice of dishonor, protest, notice of protest, any and all exemption rights
against the indebtedness evidenced by this Note and the right to plead any
statute of limitations as a defense to the repayment of all or any portion of
this Note, and interest thereon, to the fullest extent allowed by law, and all
compensation of cross‑demands pursuant to California Code of Civil Procedure
Section 431.70.


AMENDMENT.  No alteration of or amendment to this Note shall be effective unless
given in writing and signed by Lender and Borrower.


SUCCESSORS AND ASSIGNS.  All covenants and agreements by or on behalf of
Borrower contained in this Note shall bind Borrower’s successors and assigns and
shall inure to the benefit of Lender and its successors and assigns.  Borrower
shall not, however, have the right to assign Borrower’s rights under this Note
or any interest herein, without the prior written consent of Lender.


GOVERNING LAW.  This Note is governed by the laws of the State of California. 
This Note has been accepted by Lender in the State of California.


NOTICES.  Any notice required to be given under this Note shall be given in
writing, and shall be effective when actually delivered, by a nationally
recognized overnight courier, by the United States mail, as first class,
certified or registered mail postage prepaid, directed to the addresses shown
near the beginning of this Note, or by email.  Notices given by email to Lender
shall be sent to mwalsh@grandpointbank.com.  Notices given by email to Borrower
shall be sent to mplourd@communitywestbank.com and to
cbaltuskonis@communitywestbank.com.  Any party may change its address and/or
email address for notices under this Note by giving formal written notice to the
other parties, specifying that the purpose of the notice is to change the
party’s address.  For notice purposes, Borrower agrees to keep Lender informed
at all times of Borrower’s current address.
 
3

--------------------------------------------------------------------------------

SEVERABILITY.  If a court of competent jurisdiction finds any provision of this
Note to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Note.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Note shall
not affect the legality, validity or enforceability of any other provision of
this Note.


CONSTRUCTION OF NOTE.  Neither this Note nor any uncertainty or ambiguity herein
shall be construed or resolved against Lender or Borrower, whether under any
rule of construction or otherwise.  On the contrary, this Note has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties.  It is acknowledged by the parties that: (i) each party is of
equal bargaining strength; (ii) each party has actively participated in the
drafting, preparation and negotiation of this Note; and (iii) any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Note, any portion
hereof or any amendments hereto.  Caption headings in this Note are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Note.


LENDER’S CONSENT.  Wherever in this Note there is a requirement for Lender’s
consent, it is understood that Lender shall exercise its consent, right or
judgment reasonably and without undue delay.


AUTHORITY TO FILE NOTICES.  Borrower appoints and designates Lender as its
attorney-in-fact to file for the record any notice that Lender deems necessary
to protect its interest under this Note.  This power shall be deemed coupled
with an interest and shall be irrevocable while any sum or performance remains
due and owing under any of the Related Documents.


ARBITRATION OF DISPUTES.


A.            EXCEPT AS SPECIFICALLY PROVIDED HEREIN, ALL DISPUTES, CLAIMS, OR
CONTROVERSIES (WHETHER SOUNDING IN TORT OR CONTRACT OR BASED UPON A STATUTE)
(HEREINAFTER “CLAIMS”) ARISING OUT OF, BASED UPON, OR RELATING TO THIS NOTE
SHALL BE SUBMITTED TO BINDING ARBITRATION BEFORE A RETIRED JUDGE OF JAMS, LLC IN
CALIFORNIA PURSUANT TO THE JAMS, LLC COMPREHENSIVE ARBITRATION RULES AND
PROCEDURES.  JUDGMENT UPON THE ARBITRATION AWARD MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF AND SHALL BE FINAL, BINDING, AND NONAPPEALABLE. 
NOTWITHSTANDING THE FOREGOING, THIS CLAUSE SHALL NOT:



  (i) LIMIT OR PROHIBIT LENDER OR BORROWER FROM BRINGING ANY ACTION IN ANY COURT
OF COMPETENT JURISDICTION FOR INJUNCTIVE RELIEF; FOR APPOINTMENT OF A RECEIVER;
FOR PROVISIONAL REMEDIES, INCLUDING TEMPORARY PROTECTIVE ORDERS AND WRITS OF
ATTACHMENT; OR FOR JUDICIAL FORECLOSURE; AND THE FILING OF SUCH ACTIONS BY
LENDER OR BORROWER SHALL NOT:




(a) CONSTITUTE A WAIVER OF THIS ARBITRATION PROVISION; OR




(b) LIMIT THE COURT FROM REFERRING AS MUCH OF THE CLAIMS IN THE ACTION TO
ARBITRATION AS POSSIBLE; OR




(ii) LIMIT OR PROHIBIT LENDER FROM EXERCISING ANY OF ITS RIGHTS AS LENDER UNDER
THIS NOTE INCLUDING, WITHOUT LIMITATION, THE INVOCATION OF THE POWER OF SALE
UNDER ANY DEED OF TRUST SECURING THIS NOTE OR THE USE OF ANY SET‑OFF OR LIEN
RIGHTS;



B.            THIS ARBITRATION PROVISION SHALL BE DEEMED TO BE SELF-EXECUTING
AND IN THE EVENT THAT LENDER OR BORROWER FAILS TO APPEAR AT ANY PROPERLY NOTICED
ARBITRATION PROCEEDING, AN AWARD MAY BE ENTERED AGAINST THE PARTY FAILING TO
APPEAR NOTWITHSTANDING ITS FAILURE TO APPEAR.


C.            THE ARBITRATOR IS SPECIFICALLY AUTHORIZED TO, AND AS APPROPRIATE,
SHALL RECOMMEND OR AWARD TO THE PREVAILING PARTY IN THE ARBITRATION PROCEEDINGS
ITS REASONABLE ATTORNEYS’ FEES AND COSTS, INCLUDING, WITHOUT LIMITATION, JAMS,
LLC ADMINISTRATION FEES AND THE ARBITRATOR’S FEES.  THE PREVAILING PARTY SHALL
ALSO BE ENTITLED TO RECOVER THE REASONABLE ATTORNEYS’ FEES AND COSTS IT INCURS
IN CONNECTION WITH THE CONFIRMATION OF THE AWARD AND ANY PROCEEDINGS REQUIRED TO
ENFORCE A JUDGMENT BASED ON THE AWARD.
 
4

--------------------------------------------------------------------------------

D.            BY EXECUTING THIS NOTE, BORROWER DOES HEREBY WAIVE TO THE FULLEST
EXTENT POSSIBLE ITS RIGHT TO JURY TRIAL UNDER THE UNITED STATES CONSTITUTION,
THE CONSTITUTION OF THE STATE OF CALIFORNIA AND ALL APPLICABLE STATUTES, AND
SUCH WAIVER SHALL EXTEND TO ANY AND ALL CLAIMS, REGARDLESS OF WHETHER SUCH
CLAIMS ARE ULTIMATELY ARBITRATED PURSUANT TO THIS PROVISION OR DECIDED THROUGH
JUDICIAL PROCEEDINGS.
 

           
Borrower’s Initials
 

 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor.  Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability.  All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party, partner,
or guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the Pledged Stock; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.


IN WITNESS WHEREOF, Borrower has executed this Promissory Note on the date first
set forth above.


BORROWER:


COMMUNITY WEST BANCSHARES,
a California corporation
 
By:
      
Name:
     
Title:
   


 
5

--------------------------------------------------------------------------------